810 F.2d 202
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kirk D. NIMS, Plaintiff-Appellant,v.E.P. PERINI, Superintendent, Marion CorrectionalInstitution, Respondents- Appellees.
No. 85-3999.
United States Court of Appeals, Sixth Circuit.
Nov. 12, 1986.

Before WELLFORD and GUY, Circuit Judges, and PECK, Senior Circuit Judge.

ORDER

1
This appeal is brought by a prison inmate from a district court judgment denying his motion requesting the district court to hold the defendants in contempt for violating a final consent decree entered in the district court on July 20, 1978.   The motion was denied by the district court because the plaintiff failed to exhaust his prison grievance remedies as is required by paragraph 25 of the consent decree.   We affirm for the reasons stated by the district court.   Cf.  In Re:  Lybarger, 793 F.2d 136 (6th Cir.1986).


2
Furthermore, it is clear that the district court also properly denied plaintiff's motion to recuse himself under 28 U.S.C. §§ 144 and 455.   See United States v. Story, 716 F.2d 1088, 1091 (6th Cir.1983).


3
This panel unanimously agrees that oral argument is not necessary in this appeal.   Rule 34(a), Federal Rules of Appellate Procedure.   The district court's judgment is, accordingly, affirmed pursuant to Rule 9(d)(3), Rules of the Sixth Circuit.